Citation Nr: 1827469	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability prior to June 17, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from February 1985 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2009, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In a May 2011 decision, the Board denied entitlement to an increased rating for the Veteran's low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued a memorandum decision, vacating and remanding the issue to the Board.  The appeal was returned to the Board for action consistent with the June 2012 memorandum decision.

In a rating decision in July 2013, the Appeals Management Center (AMC) increased the Veteran's low back disability (recharacterized as intervertebral disc syndrome) to 40 percent effective June 17, 2013 and granted separate 20 percent evaluations for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, both effective June 17, 2013.

In September 2013, the Board denied a rating in excess of 20 percent for a low back disability prior to June 17, 2013 and a rating in excess of 40 percent for a low back disability from June 17, 2013.  The Veteran appealed.  In October 2014, the Court issued a memorandum decision setting aside the part of the Board's decision denying a disability rating higher than 20 percent for a low back disability, and remanded the issue for further adjudication.  The appeal was returned to the Board for action consistent with the October 2014 memorandum decision. 

In March 2015, the Board remanded this issue for further development.  Another issue, entitlement to a total disability rating for individual unemployability was also remanded at that time, and subsequently granted by the RO.


FINDINGS OF FACT

1.  Prior to June 4, 2009, range of motion testing of the Veteran's lumbar spine did not show forward flexion functionally limited to 30 degrees or less.

2.  On June 4, 2009, the Veteran testified that his lumbar spine range of motion had worsened, and May 2010 range of motion testing of the Veteran's lumbar spine showed functionally limited forward flexion to 30 degrees or less.

3.  Ankylosis of the spine has not been shown, and the Veteran has not been shown to have had bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the Veteran's low back disability, but no higher, were met June 4, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 through 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The matter was most recently remanded in March 2015 for the purpose of obtaining an addendum opinion from a VA examiner.  Such opinion was rendered in July 2016.  In that regard, the Board finds that there has been substantial compliance with its remand instructions.

Since the March 2015 remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2017). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55  (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a 20 percent evaluation under Diagnostic Code 5293 (currently numbered as Diagnostic Code 5243) for his service-connected low back disability since September 1996.  He filed a claim for an increased rating in May 2007.  During the course of the appeal a 40 percent evaluation was assigned under Diagnostic Code 5243 from June 17, 2013 to the present. He seeks a higher rating for his low back disability prior to June 17, 2013.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2017).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2017). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was first examined for his low back disability in conjunction with his instant claim in August 2007. At that time, he complained of chronic low back pain with no radiculopathy or focal neurologic deficit. He reported experiencing flare ups of pain with prolonged weight bearing and lifting activities that did not result in additional weakness or restricted range of motion, but did require him to stop the offending activity, apply heat, and take ibuprofen. He indicated that he was functionally limited in light weightlifting and ambulatory activities. He reported wearing a back brace daily, but denied using a cane or experiencing any incapacitating episodes in the preceding year. 


The examiner observed normal gait, normal alignment of the spinal processes, and spasm and tenderness on palpation. He recorded range of motion measurements of 80 degrees of forward flexion with pain at 70 degrees, 10 degrees of posterior flexion with pain at 10 degrees, 20 degrees of lateral flexion with pain at 20 degrees bilaterally, and 45 degrees of rotary flexion with pain at 45 degrees bilaterally. There was no additional weakness, fatigability, discoordination, limitation of motion, or functional impairment with three repeated tests. The Veteran's motor strength, sensory examination, reflexes, and coordination were normal in the bilateral lower extremities. X-rays showed spurring and degenerative changes of the lumbosacral spine. The examiner diagnosed the Veteran with residuals of a lumbar spine injury with degenerative joint disease.

The Veteran testified before the Board in June 2009 that his back condition had "worsened" significantly since the 2007 VA examination.  He reported that his condition had evolved to where he was constantly in pain and his range of motion had changed.  Specifically, he said he could no longer stoop or squat because of his back condition.  He was experiencing muscle spasms that he rated as a level eight out of ten, was unable to walk more than a quarter mile, and was unable to stand for a long while due to his constant chronic pain.

Based on his testimony that his back condition had worsened, the Veteran was afforded another VA examination for his low back disability in May 2010. At that time, he complained of chronic low back pain that he rated as 8 out of 10 and described as localized in the lower back without radiation or focal neurologic deficit and daily stiffness. He denied any bowel or bladder problems, persistent neurologic deficits, and spasms. He did complain of subjective loss of range of motion and loss of endurance during bending activities. He reported flare ups that occur with prolonged sitting, standing, walking, bending, lifting, and while performing yard work and require him to cease the activity, rest, and take ibuprofen with relief within two hours. He stated that his forward flexion was limited to 45 degrees during these flare ups. He also reported being limited to sitting for 30 minutes, standing for 15 minutes, walking for one block, lifting no more than 20 pounds, and being unable to climb or squat. He denied using a cane or having incapacitating episodes within the preceding twelve months, but he did report wearing a back brace daily. 

The examiner observed normal gait, normal alignment of the spinous process without kyphosis, and spasms and tenderness to palpation. He recorded range of motion measurements of 50 degrees of forward flexion with pain at 10 degrees, 10 degrees of posterior flexion with pain at 10 degrees, 10 degrees of lateral flexion with pain at 10 degrees bilaterally, and 35 degrees of rotary flexion with pain at 25 degrees bilaterally. There was no additional weakness, fatigability, discoordination, limitation of motion, or functional impairment with repetitive testing. Motor strength, sensory examination, reflexes, and coordination were normal for the bilateral lower extremities. X-rays showed degenerative changes and marked narrowing at L5-S1, consistent with degenerative disc disease. The examiner diagnosed the Veteran with a lumbar spine injury with degenerative joint disease/degenerative disc disease.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records for the low back.  The Board has reviewed these records and did not find any evidence of the Veteran's symptomatology being worse than depicted in VA examination findings during the appeal period.  

The Veteran also submitted lay statements from his friends and his wife, as well as personal statements. This lay evidence corroborates the functional limitations noted by the VA examiners, including his chronic complaints of low back pain, limited ability to do chores, and difficulty bending, stooping, standing for long periods of time, and lifting heavy objects.

The evidence of record does not show that the Veteran has been prescribed bed rest to treat incapacitating episodes of IVDS during the appeal period.  Because the prescription of bed rest is a foundational requirement of a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, here, a rating based on IVDS is not appropriate and the Veteran's low back disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating higher than 40 percent for a spine disability can only be assigned if there is ankylosis of the spine.  The Veteran's medical treatment records do not indicate that he has ever experienced spinal ankylosis.  The highest rating considerable for the Veteran's lumbar spine disability is 40 percent.  

Prior to June 2013, based on the medical and lay evidence of record, the Board finds that the Veteran did not meet the criteria for a disability rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine. His forward flexion of the thoracolumbar spine was never shown to be limited to 30 degrees or less, nor was there any evidence of ankylosis of any part of the spine. 

However, the Board notes that in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. 

As such, when consideration is made as to the Veteran's functional loss experienced due to his low back disability, the Board finds that the Veteran is entitled to a disability rating of 40 percent for his lumbar spine disability as of June 4, 2009.  The evidence is at least in equipoise regarding whether the Veteran experienced a functional impairment reducing his lumbar forward flexion to 30 degrees or less since the date he testified that his range of motion had worsened.  The May 2010 VA examiner noted the Veteran experienced pain on flexion at 10 degrees.  This finding, coupled with the Veteran's statements about his chronic pain having worsened and the functional limitations he was experiencing due to his low back disability support a finding that he was experiencing a functional loss due to pain exhibited on forward flexion.  Therefore, the Veteran's low back disability warrants a rating of 40 percent from June 4, 2009 when consideration is given to functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. at 206.  Further, although the Veteran reported to the 2010 VA examiner that his flexion was only limited to 45 degrees during a flare up, the Board notes that the VA examination report contained no indication that this statement by the Veteran was based on measurements being made using a goniometer at the time of the flare up, and has afforded it less weight than the Veteran's reports of pain during range of motion testing as measured by a VA examiner.

In order to meet the schedular rating criteria for a disability rating in excess of 40 percent, the Veteran needed to manifest ankylosis of the spine, and, as previously noted, ankylosis is not raised by the record.  Being that DeLuca cannot provide an adequate basis for a disability rating in excess of 40 percent when, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed for the appeal period from June 2009.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Prior to June 2009, the Veteran's forward flexion easily exceeded 30 degrees and there is no suggestion that pain, weakness, stiffness, fatigability, and lack of endurance functionally limited his forward flexion to 30 degrees or less.  Emphasis is also placed on the fact that the Veteran testified that his back disability had worsened since his 2007 examination.  Such establishes that the level of disability and functional impairment experienced by the Veteran at the time of his 2010 examination was different (worse) then when he was seen in August 2007.  Therefore a rating in excess of 20 percent was not warranted prior to that date.




ORDER

A 40 percent rating for a lumbar spine disability is granted as of June 4, 2009, but no earlier, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


